DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 16 are objected to because of the following informalities:
In line 2 of claims 8 and 16, “the first annular body” should read “the annular body”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buyda et al. (US 2018/0271557).
Regarding claim 1, Buyda discloses a surgical access assembly comprising: a cannula (fig. 18, element 404) including an elongated shaft; and a retention anchor 430 movably (paragraph 0066) positionable along the elongated shaft, the retention anchor including: an annular body (fig. 19, elements 444) including a proximally-facing surface, a distally-facing surface, an inner side surface defining an opening therethrough, and an outer side surface; and a fixation body including a disc 401 secured to the distally-facing surface of the annular body 444 and wings 423 extending radially outwardly from the disc beyond the outer side surface of the annular body, the disc defining an opening therethrough, the elongated shaft extending through the openings in the annular body and the fixation body (see fig. 18; paragraph 0066).
Regarding claim 2, the inner side surface of the annular body (fig. 19, element 444) frictionally engages the elongated shaft of the cannula (paragraph 0067).
Regarding claim 3, the inner side surface of the annular body (fig. 19, element 444) includes ridges (paragraph 0067).
Regarding claim 4, each of the wings (fig. 19, element 423) of the fixation body includes a notch (fig. 20; v-shaped surface formed at the junction to the circular disc on the terminal end of the wing) defined in a proximal facing surface thereof.
Regarding claim 5, each of the wings (fig. 19, element 423) includes a flange (circular disc at the end of element 423) disposed at a terminal end thereof.
Regarding claim 6, a distal surface of the fixation body (fig. 19, element 401) is planar (see fig. 20).
Regarding claim 10, Buyda discloses a retention anchor for a surgical access device, comprising: an annular body (fig. 19, elements 444) including a proximally-facing surface, a distally-facing surface, an inner side surface defining an opening therethrough, and an outer side surface; and a fixation body including a disc 401 secured to the distally-facing surface of the annular body 444 and wings 423 extending radially outwardly from the disc beyond the outer side surface of the annular body, the disc defining an opening therethrough, the elongated shaft extending through the openings in the annular body and the fixation body (see fig. 18; paragraph 0066).
Regarding claim 11, the inner side surface of the annular body (fig. 19, element 444) includes ridges (paragraph 0067).
Regarding claim 12, each of the wings (fig. 19, element 423) of the fixation body includes a notch (fig. 20, v-shaped surface formed at the junction to the circular disc on the terminal end of the wing) defined in a proximal facing surface thereof.
Regarding claim 13, each of the wings (fig. 19, element 423) includes a flange (circular disc at the end of element 423) disposed at a terminal end thereof.
Regarding claim 14, a distal surface of the fixation body (fig. 19, element 401) is planar (see fig. 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buyda in view of Schleitweiler et al. (US 2011/0144447).
Regarding claims 7 and 15, Buyda discloses the invention essentially as claimed except for a compressible collar secured to a distal surface of the fixation body, the compressible collar having an expanded configuration and a compressed configuration. Schleitweiler teaches an access port comprising a compressible collar (fig. 42, element 690a; paragraph 0156) secured to a distal surface of a fixation body 690b, in order to provide a seal between the device and the tissue opening (paragraph 0155). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buyda with a compressible collar as taught by Schleitweiler, in order to provide a seal between the device and the tissue opening.
Regarding claim 8 and 16, the compressible collar (Schleitweiler; fig. 42, element 690a) extends radially outwardly of the annular body (see element 690b) and is concentric therewith.
Regarding claims 9 and 17, each of the wings (Buyda; fig. 19, element 423) of the fixation body includes a notch (fig. 20; v-shaped surface formed at the junction to the circular disc on the terminal end of the wing) defined in a proximal facing surface thereof. Buyda discloses the invention essentially as claimed except wherein the compressible collar is disposed radially inwardly of the notches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the compressible collar of modified Buyda to have a diameter less than the notches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, if the diameter of the compressible collar is sufficient to rest atop the tissue and cover the opening, the collar would function in the same way regardless of its particular diameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771      
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771